Title: Recipe for Making Bread of Corn Flour Mixed with Wheat Flour, [c. 5 February 1784]
From: Franklin, Benjamin
To: 


          
            [c. February 5, 1784]
          
          Pour faire du Pain avec la Farine de Maïs, mêlée avec la Farine de Blé.
          La Farine de Maïs demande plus de tems pour bien cuire, que la Farine de Blé; C’est pourquoi si on les mêle à froid, et qu’on les fasse fermenter et cuire ensemble, la Partie de Blé sera suffisamment cuite, lorsque la Partie de Maïs sera encore crue.
          Pour parer à cet Inconvenient, Nous faisons bouillir un Pot d’eau dans lequel on jette un peu de Sel et pendant que l’eau bout, nous Jetons dedans avec une main un peu de Farine de

Maïs, et avec l’autre nous la remuons dans l’eau bouillante qu’on laisse sur le feu; et cette operation doit être repetée avec un peu de Farine à chaque fois, Jusqu’a ce que la masse devienne si épaisse qu’on ait peine à la remuer avec le Baton. Ensuite, après l’avoir laissée quelque tems encore sur le feu, Jusqu’a ce que la derniere Poignée ait bouilli, on l’ôte, et on verse la Masse dans la Huche, où on doit la bien mêler et pétrir avec une Quantité de Farine de Blé, suffisante pour former une Pate propre a faire le Pain, et du Levain, ou de la Levure de Biere, pour la faire lever; et après le tems nécessaire on la met en Pains, et ensuite au Four.
         
          Notation by Benjamin Franklin Bache: Pour faire du Pain avec un Melange de Farine de Maïs et de Bled.
        